Title: From Alexander Hamilton to Edmund Randolph, 25 January 1795
From: Hamilton, Alexander
To: Randolph, Edmund


Sir
Treasy DepartmentJanuary 25. 1795
I have received your letter of the 5th instant.
You will find by the inclosed extract of a letter from our Commissioners at Amsterdam, that reliance cannot be had on the success & the measures heretofore taken for procuring the loan at Amsterdam. It is more than possible that subsequent events may have enhanced the difficulty.
New expedients must be adopted; but in order to these it is conceived to be very material that further provision should be made by law. There is no express appropriation for reimbursing the loan which may be made, and the specific fund pledged for the interest is of very temporary duration, which may not only render the obtaining of a loan for the entire sum difficult but may expose the public Credit if one should be made.
These circumstances have in a late Report been brought into the view of Congress. It is hoped a further provision will be speedily made.
With great respect   I have the honor to be   Sir   Yr Obed Ser
The Secy of State

